Citation Nr: 0019453	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-01 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied reopening the claim of 
entitlement to service connection for a right knee disorder.

In September 1999, the veteran testified at a video 
conference hearing before the undersigned Board of Veterans' 
Appeals (Board) Member.  A copy of the transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a right knee disorder when it issued a 
rating decision in February 1992.

2.  Evidence submitted since the final February 1992 rating 
decision does not bear directly or substantially upon the 
issue of entitlement to service connection for a right knee 
disorder, is either cumulative or redundant, and by itself or 
in connection with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the final February 1992 rating 
decision, wherein the RO denied reopening the claim of 
entitlement to service connection for a right knee disorder, 
is not new and material, and the veteran's claim for this 
benefit has not been reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the February 
1992 rating decision, wherein the RO denied reopening the 
previously denied claim of entitlement to service connection 
for a right knee disorder is reported, in pertinent part, 
below.

Service medical records reveal that in January 1946 the 
veteran was run over by a two and one-half ton truck.  The 
treatment reports reveal the twin wheels passed over the 
veteran's pelvis and left knee.  It was noted that no 
fractures were sustained.  However, he had sustained wounds 
to the abdomen and iliac crest, bilaterally, and abrasions to 
the knees bilaterally.  It was noted that he had partially 
ruptured his collateral ligament of the left knee.  The left 
knee was aspirated, and a cylinder cast was put on the left 
leg.

The diagnoses entered as a result of the accident were 
internal derangement of the left knee manifested by pain and 
swelling caused by a tear of the lateral collateral ligament 
and acute hemorrhogic synovitis of the left knee.

The separation examination, conducted in October 1946 shows 
that examination of the musculoskeletal system revealed 
slight limitation of flexion in the left knee and residual 
pain and swelling.

A March 1947 VA examination report shows a diagnosis of 
chronic osteoarthritis of the left knee.

A June 1950 VA examination report shows a diagnosis of 
arthritis of the left knee.  

A February 1966 VA hospitalization summary report shows the 
veteran underwent a meniscectomy of the left knee.  

An April 1966 VA examination report shows a diagnosis of 
traumatic arthritis of the left knee.  A January 1967 VA 
examination report shows diagnoses of limitation of motion of 
the left knee, instability of the left knee, and arthritis of 
the left knee. 

A January 1969 VA outpatient treatment report shows the 
veteran complained of continuous pain in the left knee but 
noted he had begun having pain in the right knee.  The 
veteran reported to the examiner that the accident in service 
involved both legs.  The examiner noted he had sent the 
veteran to prosthetics for a brace for his left knee and to 
have x-rays taken of both knees.

A March 1969 VA examination report shows that examination of 
the right knee revealed a moderate amount of crepitation and 
infrapatellar tenderness.  X-rays taken of the right knee 
were negative.  The examiner did not enter a diagnosis 
related to the right knee.

A May 1972 private medical record shows a diagnosis of 
degenerative osteoarthritis of the right knee based upon x-
ray findings.  A July 1972 VA examination report shows a 
diagnosis of traumatic arthritis of the right knee. 

In August 1972 the RO denied entitlement to service 
connection for right knee arthritis on a direct basis and as 
secondary to the service-connected left knee disability, 
stating that the evidence did not show incurrence of a right 
knee disorder or that the left knee had acted to produce 
arthritis in the right knee.

In September 1972 the RO denied entitlement to service 
connection for residuals of a right knee injury.  It noted 
the purpose of the rating decision was to dispose of the 
claim for service connection for residuals of an injury to 
the right knee in service.

The veteran appealed the decisions to the Board.

In December 1972 the Board denied entitlement to service 
connection for abrasion and arthritis of the right knee.  

The Board determined that the current diagnosis of arthritis 
of the right knee was not causally related to service or to 
the service-connected left knee disability.  It stated there 
was no evidence to create a reasonable doubt that the 
degenerative arthritic changes in the right knee were 
etiologically related to the mild abrasions sustained in 
service.  That decision is final.

A March 1978 private medical record shows the veteran 
reported a history of injuring his knees in service when a 
truck ran over his legs.  X-rays of the right knee revealed 
some roughness under the patella with spurring over the 
femoral condyles.  There was some narrowing of the knee joint 
with some flaking of the cartilage, laterally.  The 
impressions entered were osteoarthritis secondary to right 
knee injury; degenerative joint disease of the right knee; 
and chondromalacia of the right knee.

An April 1984 VA hospitalization summary report shows 
inpatient care of the veteran with an arthroscopy with 
shaving, chondromalacia, and lateral retinacular release of 
the right knee.  

A June 1984 VA outpatient treatment record shows the veteran 
reported that his right knee had been feeling better since 
the surgery.

In February 1986 the RO denied reopening the claim of 
entitlement to service connection for a right knee disorder.  
The veteran appealed the decision.

In July 1986 the veteran presented oral testimony before a 
Hearing Officer at the RO.  He testified that the accident in 
service involved both legs.  He stated the truck had run over 
both the right leg and the left leg.  The veteran stated the 
left knee was more painful at that time, which was why he was 
treated mainly for the left  knee.  Additionally, he alleged 
his right knee was aggravated by his service-connected left 
knee disability because he had to compensate for his left 
knee by putting more weight on the right knee.

The veteran stated that when they did an arthroscopy of his 
right knee, they had found chipped cartilage.  He noted he 
had not sustained any other injury to his right knee except 
the one that had occurred in service.  Thus, he stated that 
the chipped cartilage could only be a result of the inservice 
accident.

The veteran testified his right knee had bothered from the 
time he got out of service until he was first diagnosed with 
arthritis of the right knee in 1972.

In March 1987 the Board denied reopening the claim of 
entitlement to service connection for a right knee disorder.  
The Board noted that since its 1972 decision, the veteran had 
submitted additional evidence of a current right knee 
disorder.  It stated that such evidence was insufficient to 
demonstrate the presence of arthritis in service or within 
one year following service.  

The Board stated that the veteran's testimony as to 
continuity of symptomatology was not supported by the 
contemporaneous medical records, which had failed to show 
knee complaints or pathology prior to 1969.  Additionally, 
the Board stated there was no affirmative evidence showing 
that the cause of arthritis was excessive use or weight 
bearing as a result of the left knee disorder.  That decision 
is final.

A September 1985 VA hospitalization summary report shows a 
total right knee replacement.  The examiner noted the veteran 
had had an arthroscopy in April 1985, and that his symptoms 
had worsened since that time.  

VA outpatient treatment reports dated between 1986 and 1990 
show that the veteran's right knee replacement continued to 
do well.  In September 1990 the examiner stated he had no 
pain and walked without a limp and without support.  

In September 1991, the veteran had a left total knee 
replacement.  The examiner noted at that time that the 
veteran's status post right total knee replacement had no 
problems. 

In February 1992 the RO, among other actions, denied 
reopening the claim of entitlement to service connection for 
a right knee disorder.  The RO stated that the additional 
medical records dated from 1985 to 1991 were not new and 
material evidence.

A March 1993 VA examination report shows a diagnosis of 
bilateral total knee replacements.

Additional VA treatment reports dated during the 1990's 
including references to the right knee were associated with 
the claims file.  

Additional VA treatment reports dated from January 1966 to 
August 1996 show treatment for the right and left knees and 
other treatment unrelated to the knees.  In a September 1978 
treatment report, the veteran reported pain in both knees.  
In November 1983, a diagnosis of degenerative joint disease 
of the right knee was entered.  In 1992, the veteran was seen 
with left knee complaints following the left total knee 
replacement.  In August 1995, the examiner stated that the 
veteran's knees were stable.  In August 1996, the veteran 
reported occasional swelling and discomfort in the right 
knee.  The examiner stated he should continue his current 
treatment.  The remainder of the VA outpatient treatment 
reports are either duplicative or not relevant to the 
veteran's claim.

The veteran presented oral testimony before the undersigned 
Member at a video conference Board hearing held in September 
1999.  The veteran's representative stated the veteran had 
injured his right knee in service at the same time he had 
injured his left knee.

The veteran stated he was walking behind a truck to give a 
driver clearance and that the driver mistakenly ran over him,  
He stated that the truck ran over both his right and left 
knees, but that they were more concerned with his left knee.  
The veteran testified he had had pain in his right knee at 
the time he was separated from service, but that it was not 
noted in his separation examination.

The veteran stated no one had reviewed his medical records 
and offered an opinion as to the etiology of the right knee 
disorder.  He noted he had not had any other injury to his 
right knee other than the one in service.

The veteran stated he was limiting his claim to direct 
service connection, and that he felt the right knee injury in 
service had caused his post service right knee disorder.  He 
added he felt that a truck running over his right knee in 
service was the cause of his current right knee disorder.

Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis . . . is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well-groundedness requirement 
does not apply with regard to disallowed claims and revising 
prior final decisions.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If no notice of disagreement is filed within the prescribed 
period, or a substantive appeal is not filed within the 
prescribed period after a notice of disagreement has been 
submitted and statement of the case has been issued, the 
action or determination shall become final, and the claim 
will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in section 3.105 
of this part of the Code of Federal Regulations.  38 C.F.R. 
§ 3.104(a) (1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determination of whether evidence is new and whether 
evidence is material is governed by the test set forth in 38 
C.F.R. § 3.156(a) (1999), which is as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Stated differently, evidence is "new" when it is not 
cumulative of evidence of record, and is not "material" 
when it could not possibly change the outcome of the case.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that when determining whether the evidence is 
new and material, VA must conduct a three-step test.  Winters 
v. West, 12 Vet. App. 203, 206 (1999) (en banc); Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).

First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

The Court noted in Elkins and Winters that by the ruling in 
Hodge, 155 F.3d 1356, the Federal Circuit Court "effectively 
decoupled" the determination of new and material evidence 
and well groundedness.

Thus, if the Board determines that the additionally-submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Winters, 12 Vet. 
App. 203; Elkins, 12 Vet. App. 209.

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a right knee disorder, which the RO 
last denied when it issued a final rating decision in 
February 1992.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis; not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  See id.

Review of the RO's findings in the February 1992 rating 
decision shows, in essence, that it found that the veteran 
had not brought forth new and material evidence to warrant 
reopening of the previously denied claim of entitlement to 
service connection for a right knee disorder.  

At that time, the veteran had brought forth evidence of 
continued treatment for a right knee disorder, but had not 
submitted evidence to show a nexus between any right knee 
disorder and service.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a).  The Board has determined that the veteran 
has not presented evidence which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a right 
knee disorder.  See id.  The specified basis of the RO's 
February 1992 denial is not changed materially by the 
additional medical evidence.

Specifically, the Board notes that the added evidence solely 
substantiates that the veteran had brought forth evidence of 
a current right knee disorder.  Evidence establishing a 
current right knee disorder not matter how diagnosed, had 
already been of record at the time of the February 1992 
rating decision.  The veteran has not brought forth evidence 
of a nexus between the right knee disorder and service.

Additionally, the Board finds that the veteran's contentions 
are not new and material and are simply cumulative of those 
which were previously of record.  The veteran had previously 
stated that the right knee abrasion in service had caused 
arthritis and the total knee replacement.  His contentions 
and sworn testimony provide no basis for reopening the claim, 
as he had previously asserted such facts which were 
previously rejected.

Although the veteran asserts that he incurred a right knee 
disorder in service, he has not been shown to have the 
medical credentials requisite to offer a competent medical 
opinion as to this matter.  Moray v. Brown, 5 Vet. App. 211 
(1993) ("If lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim [for service connection], it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108"); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, as to the VA medical records which do not relate to 
the veteran's petition to reopen the claim of service 
connection for a right knee disorder, or are duplicative of 
those which had been before the RO at the time of the 
February 1992 decision, such are not relevant to the issues 
at hand, are cumulative or are duplicative, and thus cannot 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).


Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the claim of entitlement 
to service connection for a right knee disorder, is 
cumulative or redundant, and by itself or in combination with 
the other evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the appellant 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Winters, 12 Vet. App 203; Elkins, 12 Vet. 
App 209.

Accordingly, in view of the fact that the Board has 
determined that new and material evidence has not been 
submitted to reopen the veteran's claim of service connection 
for a right knee disorder, the first element has not been 
met.  Thus, no further analysis of the application to reopen 
the claim is permitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) citing Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1995); see Winters, 12 Vet. App 203; Elkins, 12 Vet. App 
209.  

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Here, the RO adequately fulfilled its obligation under 
section 5103(a) with the issuance of the November 1998 
statement of the case, which provided the provisions of 38 
C.F.R. § 3.156, the regulation pertaining to new and material 
evidence.  Additionally, the 1972 and 1987 Board decisions 
explained what evidence the veteran would need to submit in 
order to reopen his claim of service connection for a right 
knee disorder-evidence of a nexus between the current right 
knee disorder and service.

In this respect, it is not shown that the appellant has put 
VA on notice of the existence of any other specific, 
particular piece of evidence that, if submitted, could reopen 
his claim on the basis of new and material evidence.  Thus, 
no additional development action is warranted.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right knee disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

